Title: From Benjamin Franklin to Robert Erskine, 16 October 1776
From: Franklin, Benjamin
To: Erskine, Robert


Sir
Philada. Oct. 16. 76
I should sooner have acknowledged your Favour of Aug. 16. containing the Drawing of your Chevaux de Frise: but that I have been so extreamly occupy’d as to be oblig’d to postpone writing to many of my Correspondents.
Please to accept my Thanks for the Communication of your Contrivance, which I am persuaded will answer the Purpose where ever the Bottom is so hard as to prevent the Points being press’d into the Ground by the passing Ship before the Resistance shall become great enough to force the upper Points thro’ her Bottom. The Ground being soft in our Channel, we were oblig’d to fix our pointer Beams to a Floor, in the Chevaux we plac’d there during the Summer of the preceding Year. That Floor gives them so firm a Stand, that all the Vessels which thro’ Inadvertence have run upon them, have had such Breaches made in their Bottoms as immediately sunk them. One was a large Ship. I am, Sir, with great Esteem, Your most obedient humble Servant
B Franklin
 
Notation: A Letter to Dr. B. Franklin and a letter of B Franklin.
